Citation Nr: 0522624	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a degenerative disc 
disease of the lumbar spine secondary to service-connected 
disability of the right knee.

2.  Entitlement to service connection for a right hip 
disability secondary to service-connected disability of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Huntington, West Virginia 
Regional Office (RO).

The issue of service connection for right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's lumbar spine disability cannot be 
satisfactorily disassociated from service-connected right 
knee disability and as likely as not is aggravated by the 
right knee.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
lumbar spine disc disease is aggravated by service-connected 
right knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 4.3 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In view of the complete grant of the 
benefits requested in this case, there is no need for 
additional development or notice.


Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

Service connection may also be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of, a service-connected disease or injury.    See 38 
C.F.R. § 3.310(a) (2004).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Factual Background

Service connection is currently in effect for right knee 
disabilities, and the medical records associated with the 
claims folder show that the veteran was first treated for low 
back pain in 1981.  Additional medical evidence of record 
includes a September 1982 entry which shows the veteran was 
treated for a acute lumber strain.    

On VA examination in January 2001, the veteran complained of 
lumbar back pain dating back to 1970.  He stated that he 
never injured his back in service and never sought treatment.  
On examination there was decreased range of motion of the 
lumbar spine.  X-rays showed degenerative changes, 
osteopenia, and mild disc disease of the lumber spine.  The 
examiner opined that this was not attributable to the 
veteran's right knee disability.  

In a June 2001 statement the veteran's private physician 
noted treatment of the veteran for low back pain since 1997.  
He opined that the low back pain was a result of the right 
knee pain.  

On VA examination in June 2002, the veteran gave a post-
service history of working in the coal mines.  The veteran 
complained of back pain beginning in the early 1970s that has 
gradually worsened over the years with no known specific 
injury.  The veteran attributed the pain to his right knee 
disability.  Following examination the examiner was unable to 
correlate the spine problems with the right knee injury as 
the condition could have also developed in the course of the 
veteran's work as a coal miner.  

On subsequent VA examination in October 2004, the orthopedic 
surgeon noted the veteran's military and medical history in 
sufficient detail.  Following examination of the veteran's 
right knee and lumbar spine, the physician concluded that the 
veteran's back trouble was unrelated to his knee injury, but 
rather was the result of other factors, specifically working 
in the coal mines for 19 years.  The physician noted there 
was no known correlation, from an orthopedic standpoint, 
between degenerative arthritis of the knee and the onset of 
low back trouble.  However the limping caused by the 
veteran's deteriorating right knee could aggravate the low 
back symptoms.  The physician was unable to give the amount 
of back pain, in increments, that was due to aggravation by 
the right knee limp and how much was caused by the condition 
of the back itself.  

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim for entitlement to service 
connection for lumbar spine disc disease.  

Here, the medical records show that the veteran has suffered 
from low back problems, including lumbar strain and lumbar 
spine disc disease as documented by VA and private treatment 
records dated from 1981 to 2004.  The 2004 VA physician 
essentially opined that this disability was aggravated by the 
service-connected right knee.  This opinion was based upon 
both an examination of the veteran and review of his medical 
records.  Previously, however, at the conclusion of VA 
examinations in January 2001 and June 2002, the examiners did 
not link the veteran's lumbar spine disc disease to his 
service-connected right knee disability.  It was indicated 
the lumbar spine disability could have developed in the 
course of his work as a coal miner.  The Board's liberal 
interpretation of the evidentiary record, however, permits 
the conclusion that lumbar disc disease while more likely 
than not is attributable to the veteran's post service 
employment as coal miner, it is aggravated by his service-
connected right knee.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that competent medical evidence reflects that 
his low back pain is aggravated by his service-connected 
right knee.  Accordingly, he is entitled to a grant of 
service connection for this disability.


ORDER

Entitlement to service connection for lumbar spine disc 
disease is granted.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its November 2003 remand 
has not been performed.  In Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court), concluded that the Board had erred 
when it considered a claim when the RO had not conformed to 
the dictates of the earlier Board remand.  

The Board, in its 2003 Remand, the RO was asked to schedule 
the veteran for a VA orthopedic examination.  Specifically, 
the VA examiner conducting this evaluation was review the 
entire claims file and was to determine whether the veteran 
had a right hip disorder, and address whether his service-
connected right knee disorder aggravated his right hip 
disorder, if any.  However, the examiner failed to provide 
specific discussion regarding the right hip and as a result 
still has not addressed whether the service-connected right 
knee disorder caused the right hip disorder and if not, 
whether the service-connected right knee disorder aggravated 
this condition.  Hence the VA examination report clearly was 
not responsive to the remand order.

The Board deeply regrets the further delay, however, existing 
law and regulations mandate a return of this file to the RO 
for due process consideration.  In view of the forgoing, the 
case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disability and entitlement at issue, 
is not acceptable.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for the right hip since 
October 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard. 

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
right hip.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies are to be 
performed.  The examiner should provide a 
specific medical opinion as to the 
following:

a.  Does the veteran have any 
current disability of the right hip?

b.  If so, were any currently 
demonstrated right hip disorders 
caused by the service-connected 
degenerative joint disease of the 
right knee?  

c.  If the degenerative joint 
disease of the right knee did not 
cause any right hip disorder, was 
this disability aggravated by or 
increased in severity as a result of 
the service-connected right knee?  
If such aggravation is found, the 
increment should be identified and 
defined in terms of actual reported 
findings on examination.

Any opinion provided should include 
discussion of specific evidence of 
record, including the June 2001 private 
medical opinion and the June 2002 VA 
opinion.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


